Citation Nr: 1231087	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  10-44 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Eligibility for receipt of a payment from the Filipino Veterans Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The appellant contends that he has military service that is recognized as being part of the organized military forces of the Government of the Commonwealth of the Philippines while such forces were in the service of the United States prior to July 1946.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2010 decision by the VA RO in Manila, the Republic of the Philippines, which denied the appellant's claim.  

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).)  


FINDING OF FACT

The service department has indicated that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the Armed Forces of the United States.  


CONCLUSION OF LAW

Eligibility for receipt of a payment from the Filipino Veterans Equity Compensation Fund has not been demonstrated.  38 U.S.C.A. § 107 (West 2002 & Supp 2011); American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant of any information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

VA's duties to assist and notify have been considered in this case.  However, as it is the law, and not the facts, that are dispositive, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of qualifying service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations.  

In this case, the law is dispositive, and basic eligibility to the one-time payment from the Filipino Veterans Equity Compensation Fund is precluded based upon the appellant's lack of qualified service; therefore, legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The appellant seeks entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund under the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service . . ." However, nothing in the act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act." 

Section 1002(d) of the American Recovery  and Reinvestment Act of 2009 defines a person eligible for such a payment as any person who served: 

(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or 

(B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. 

38 U.S.C.A. § 107, note (West Supp. 2011). 

The question involved in this case is whether the appellant has the requisite military service necessary to receive benefits.  For the purpose of establishing benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  

When a claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).  The United States Court of Appeals for Veterans Claims (Court) has held that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Venturella v. Gober, 10 Vet. App. 340 (1997).  

As noted above, in order to be eligible, the appellant would have to have had service in the organized military forces of the Philippine government or in the Philippine Scouts under the Armed Forces Voluntary Recruitment Act of 1945.  However, in a certification, dated in October 1969, the United States service department stated that the appellant had no service as a member of the Philippine Commonwealth Army (USAFFE), including the recognized Guerrillas, in the service of the United States Armed Forces.  

In support of his claim, the appellant submitted a Certificate of Discharge from Commonwealth Army of the Philippines, dated in November 1945, indicating that the appellant had active service from May 1945 to November 1945 as a member of the 14th Infantry Combat Co, USADIP-NL.  This information was forwarded to the service department.  In a statement from the National Personnel Records Center (NPRC), dated in February 2010, it was noted that the records and all evidence presented had been reexamined and no basis had been found to warrant a change in the negative report furnished in October 1969.  

Also submitted in support of the appellant's claim was a document from the Philippine Veterans Affairs Office, dated in November 2010, certifying that the appellant had been granted old age pension in September 1991, based on his service with Combat Co. 14th Infantry USAFIP-NIL.  The appellant was described as a member of the Recognized Guerilla of the Philippine Revolution from May 1, 1945 to November 20, 1945.  

Received in November 2010 was a lay affidavit from E. L. D. indicating that he served as a member of the 14th Infantry of the USAFIP-NL and that he had received the Filipino Veterans Equity Compensation benefit as a non-United States citizen.  Mr. E. L. D. indicated that he knew the appellant personally and he was a companion in the 14th Infantry.  Mr. E. L. D. reiterated that the appellant served in the combat Co. of the 14th Infantry USAFIP-NL with ASN to the Guerilla organization.  

The appellant has not submitted any United States service document to establish his service.  Further, the Board notes that he has not submitted a Form DD-214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1) , nor has he indicated that such documentation exists.  Moreover, the document submitted by the appellant is not of the type acceptable as service documents establishing the requisite status.  See 38 C.F.R. § 3.203(a)(1); see also Duro, Venturella and Capellan, all supra.  

Based upon the record in this case, the appellant had no certified service as a member of recognized forces in the service of the United States Armed Forces.  The appellant may not, therefore, be considered eligible for the one-time payment from the Filipino Veterans Equity Compensation Fund.  


ORDER

Eligibility for receipt of a payment from the Filipino Veterans Equity Compensation Fund is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


